                                   1

                                   2

                                   3

                                   4                                UNITED STATES DISTRICT COURT
                                   5                           NORTHERN DISTRICT OF CALIFORNIA
                                   6

                                   7     CARL ARTHUR RENOWITZKY,                        Case No. 19-cv-06117-WHO (PR)
                                         aka CARL A.R. HITLER,
                                   8                   Plaintiff,                       ORDER OF DISMISSAL
                                   9            v.
                                  10
                                         PEOPLE OF THE STATE OF
                                  11     CALIFORNIA,

                                  12
                                                       Defendant.
Northern District of California
 United States District Court




                                  13
                                              After plaintiff filed a complaint on September 26, 2019, the Clerk sent him a notice
                                  14
                                       the same day directing him to pay the filing fee or file an application to proceed in forma
                                  15
                                       pauperis. Plaintiff has not complied with the Clerk’s Notice. Accordingly, the action is
                                  16
                                       DISMISSED (without prejudice) for failing to comply with the Clerk’s Notice and for
                                  17
                                       failing to prosecute, see Federal Rule of Civil Procedure 41(b).
                                  18
                                              Because this dismissal is without prejudice, plaintiff may move to reopen. Any
                                  19
                                       such motion must contain (i) a complaint on this Court’s form; and (ii) a complete
                                  20
                                       application to proceed in forma pauperis (or full payment for the $400.00 filing fee).
                                  21
                                              The Clerk shall enter judgment in favor of defendant and close the file.
                                  22
                                              IT IS SO ORDERED.
                                  23
                                        Dated: November 20, 2019
                                  24                                                    _________________________
                                  25                                                    WILLIAM H. ORRICK
                                                                                        United States District Judge
                                  26
                                  27

                                  28
